UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-21326 Anika Therapeutics,Inc. (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-3145961 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 32 Wiggins Avenue, Bedford, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (781)457-9000 Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report: N/A Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of August 3, 2011, there were13,621,492 outstanding shares of Common Stock, par value $.01per share. PARTI:FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Anika Therapeutics, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $0 and $30,000 at June 30, 2011 and December 31, 2010, respectively Inventories Current portion deferred income taxes Prepaid expenses and other Total current assets Property and equipment, at cost Less: accumulated depreciation ) ) Long-term deposits and other Intangible assets, net Goodwill Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Current portion of long-term debt Total current liabilities Other long-term liabilities Long-term deferred revenue Deferred tax liability Long-term debt Commitments and contingencies (Note 10) Stockholders’ equity: Preferred stock, $.01 par value; 1,250,000 shares authorized, no shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively - - Common stock, $.01 par value; 30,000,000 shares authorized, 13,622,327 and 13,482,384 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in-capital Accumulated currency translation adjustment ) ) Retained earnings Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Anika Therapeutics, Inc. and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Product revenue $ Licensing, milestone and contract revenue Total revenue Operating expenses: Cost of product revenue Research& development Selling, general& administrative Total operating expenses Income from operations Interest income (expense), net ) Income before income taxes Provision for income taxes Net income $ Basic net income per share: Net income $ Basic weighted average common shares outstanding Diluted net income per share: Net income $ Diluted weighted average common shares outstanding Net income $ Other comprehensive income (loss) Foreign currency translation adjustment ) ) Comprehensive income (loss) $ $ ) $ $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Anika Therapeutics, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Stock-based compensation expense Deferred income taxes Provision for doubtful accounts - Provision for inventory Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses, other current and long-term assets ) Long-term deposits and other Accounts payable ) Accrued expenses ) Deferred revenue ) ) Income taxes payable - Other long-term liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of property and equipment, net ) ) Reduction in purchase price of subsidiary - Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on debt ) ) Proceeds from exercise of stock options Net cash used in financing activities ) ) Exchange rate impact on cash ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ANIKA THERAPEUTICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Nature of Business Anika Therapeutics,Inc. (together with its subsidiaries, “Anika,” the “Company,” “we,” “us,” or “our”) develops, manufactures and commercializes therapeutic products for tissue protection, healing, and repair. These products are based on hyaluronic acid (“HA”), a naturally occurring, biocompatible polymer found throughout the body. Due to its unique biophysical and biochemical properties, HA plays an important role in a number of physiological functions such as the protection and lubrication of soft tissues and joints, the maintenance of the structural integrity of tissues, and the transport of molecules to and within cells. The Company is subject to risks common to companies in the biotechnology and medical device industries including, but not limited to, development by the Company or its competitors of new technological innovations, dependence on key personnel, protection of proprietary technology, commercialization of existing and new products, and compliance with the U.S. Food and Drug Administration (“FDA”) government regulations and approval requirements as well as the ability to grow the Company’s business. 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements and related notes have been prepared by the Company pursuant to the rulesand regulations of the Securities and Exchange Commission (the “SEC”) and in accordance with accounting principles generally accepted in the United States (“U.S.”). The financial statements include the accounts of Anika Therapeutics, Inc. and its subsidiaries. Inter-company transactions and balances have been eliminated. The year-end consolidated balance sheet is derived from our audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the U.S.In the opinion of management, these unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to fairly state the consolidated financial position of the Company as of June 30, 2011 and the results of its operations for the three and six months ended June 30, 2011 and 2010 and cash flows for the six months ended June 30, 2011 and 2010. The accompanying unaudited condensed consolidated financial statements and related notes should be read in conjunction with the Company’s annual financial statements filed with its Annual Report on Form10-K for the year ended December31, 2010. There have been no changes in our significant accounting policies for the three and six months ended June 30, 2011 as compared to the significant accounting policies described in our Annual Report on Form10-K for the fiscal year ended December 31, 2010. The results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the results to be expected for the year ending December31, 2011. Certain prior period amounts have been reclassified to conform to the current period presentation. There was no impact on operating income. 3. Recent Accounting Pronouncements Issued or Adopted In October 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2009-13, Revenue Recognition. The purpose of this Update is to provide guidance: (1)on whether multiple deliverables exist, how the deliverables in a revenue arrangement should be separated, and how the consideration should be allocated; (2)requiring an entity to allocate revenue in an arrangement using estimated selling prices of deliverables if a vendor does not have vendor-specific objective evidence or third-party evidence of selling price; and (3)eliminating the use of the residual method and requiring an entity to allocate revenue using the relative selling price method. Adoption of this guidance effective January 1, 2011 did not have a material impact on our consolidated financial position, results of operations, or cash flows. In April 2011, the FASB issued ASU No. 2011-02, A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring. The provisions of ASU No.2011-02 provide additional guidance related to determining whether a creditor has granted a concession, include factors and examples for creditors to consider in evaluating whether a restructuring results in a delay in payment that is insignificant, prohibit creditors from using the borrower’s effective borrowing rate test to evaluate whether a concession has been granted to the borrower, and add factors for creditors to use in determining whether a borrower is experiencing financial difficulties.The provisions of ASU No.2011-02 are effective for the first interim or annual reporting period beginning after June 15, 2011.Adoption of this amendment did not have a material impact on our consolidated financial position, results of operations, or cash flows. 5 On May 12, 2011, the FASB, together with the International Accounting Standards Board, jointly issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS. The provisions of ASU 2011-04 give fair value the same meaning between U.S. GAAP and International Financial Reporting Standards, and improve consistency of disclosures relating to fair value. For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011. Early application by public entities is not permitted. We believe the adoption of this new guidance will not have a material impact on our consolidated financial position, results of operations, or cash flows. 4. Fair Value Measurements We measure certain assets and liabilities, such as fixed income investments, at fair value based upon exit price, representing the amount that would be received on the sale of an asset or paid to transfer a liability, as the case may be, in an orderly transaction between market participants. As such, fair value may be based on assumptions that market participants would use in pricing an asset or liability.To increase the comparability of fair value measurements, the following hierarchical levels of inputs to valuation methodologies are used: • Level 1 – Valuation is based upon quoted prices for identical instruments traded in active markets. Level 1 instruments include securities traded on active exchange markets, such as the New York Stock Exchange. • Level 2 – Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active and model-based valuation techniques for which all significant assumptions are observable in the market. • Level 3 – Valuation is generated from model-based techniques that use significant assumptions not observable in the market.These unobservable assumptions reflect our own estimates of assumptions market participants would use in pricing the asset or liability. The following table summarizes our assets measured and recorded at fair value on a recurring basis, by level, within the fair value hierarchy: June 30, 2011 Level 1 Level 2 Level 3 Total Cash equivalents - money market accounts $ $
